Citation Nr: 1107846	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  09-31 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

Entitlement to a rating higher than 20 percent for a low back 
disability. 


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 
1979 to May 1982.

This appeal to the Board of Veterans' Appeals (Board) originated 
from an August 2007 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which confirmed and continued the 10 percent rating then in 
effect for the Veteran's low back disability (lumbar strain).  
The RO again confirmed this rating in a May 2008 decision, but in 
another decision since issued in August 2008 increased the rating 
from 10 to 20 percent retroactively effective from March 14, 
2007, the date of receipt of this claim.  The Veteran 
has continued to appeal, requesting an even higher rating.  See 
AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is 
presumed he is seeking the highest possible rating unless he 
expressly indicates otherwise).


FINDING OF FACT

The Veteran's low back disability is manifested by lumbar muscle 
spasms and painful motion to 60 degrees of flexion.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 20 percent for 
the low back disability.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes 5235-5243 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist a claimant in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of a 
service-connection claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).



In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the Veterans Court may conclude generally 
that a specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the context 
of the facts of the particular case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the 
timing or content of a VCAA notice can be cured by showing the 
essential fairness of the adjudication will not be affected 
because:  (1) the defect was cured by actual knowledge on the 
part of the claimant ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable 
person could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as a 
matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the 


case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-prejudicial." 
 Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).

The Veterans Court further held in Vazquez-Flores v. Peake that, 
for an 
increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate the 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability and the effect that such 
worsening or increase has on the claimant's employment and daily 
life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 
2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, 
the Federal Circuit concluded that "the notice described in 38 
U.S.C. § 5103(a) need not be Veteran specific."  Similarly, 
"while a Veteran's 'daily life' evidence might in some cases lead 
to evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as the 
notice described by the Veterans Court in Vazquez-Flores requires 
the VA to notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence, we vacate the judgments."  
Vazquez, 2009 WL 2835434, at 10.



It since has been held in Vazquez-Flores v. Shinseki, No. 05-
0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010) that, after a 
notice error, such as failing to inform the appellant to submit 
evidence demonstrating the effect that a worsening of the 
disability has on employment, is found in an increased-rating 
claim, the appellant's burden to demonstrate prejudice at the 
Court/CAVC level does not shift to VA unless notice is not 
provided at all.

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in June 2007, 
April 2008, and October 2008.  These letters informed him of the 
evidence necessary to substantiate his claim for a higher rating 
and apprised him of his and VA's respective responsibilities in 
obtaining this supporting evidence.  The letters also complied 
with Dingess by as well apprising him of the disability rating 
and downstream effective date elements of his claim.  

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained his VA treatment records.  
The RO also requested records from the Social Security 
Administration (SSA) but was informed that SSA was unable to 
locate any records concerning the Veteran.  38 C.F.R. § 
3.159(c)(2).  See also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 
2010); Baker v. West, 11 Vet. App. 163, 139 (1998); Marciniak v. 
Brown, 10 Vet. App. 198, 204 (1997); Lind v. Principi, 3 Vet. 
App. 493, 494 (1992); and Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  The RO also informed him of VA's attempts to obtain his 
SSA records and of the SSA's response in an October 2008 letter.  
He has not indicated there are any other records outstanding.  He 
was also examined for VA compensation purposes in June 2008 and 
October 2009.  These examination reports and medical and other 
evidence in the file contain the information needed to assess the 
severity of his low back disability, the determinative issue.  
38 C.F.R. §§ 3.327, 4.2.  See also Caffrey v. Brown, 6 Vet. App. 
377 (1994).  Accordingly, the Board finds that no further 
development is needed to meet the requirements of the VCAA or 
Court.



II.  Increased Rating for the Low Back Disability

A.	Schedular Criteria

In February 1983, the RO granted service connection for a lumbar 
strain.  The Veteran filed a claim for an increased rating for 
this disability in March 2007.  In August 2007, the RO confirmed 
and continued the existing 10 percent rating and he appealed.  In 
August 2008, the RO increased the rating to 20 percent, 
retroactively effective to the date of receipt of his claim for a 
higher rating in March 2007.  He continued to appeal, requesting 
an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993) (a claimant seeking a disability rating greater than 
assigned will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefits are 
awarded).  As reason or justification for assigning an even 
higher rating, he claims that even his now 20 percent rating is 
still insufficient to compensate him for the interference in his 
daily life and activity.  For the reasons and bases discussed 
below, however, the Board finds that the 20 percent rating is the 
most appropriate rating for his disability.

Disability ratings are determined by applying VA's Schedule for 
Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The 
percentage ratings in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in the 
Veteran's favor.  38 C.F.R. § 4.3.



While the Veteran's entire history is reviewed when assigning a 
disability rating, 38 C.F.R. § 4.1, where service connection 
already has been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, in determining the present level of disability, the 
Board must consider whether the rating should be "staged."  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, 
where the evidence contains factual findings demonstrating 
distinct time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal, the assignment of a 
staged rating would be necessary.  The relevant temporal focus 
for adjudicating the level of disability of an increased-rating 
claim is from one year before the claim for a higher rating was 
filed - so, in this case, since March 2006, until VA makes a 
final decision on the claim.  See Hart, supra.  See also 
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

When determining the severity of a musculoskeletal disability, 
which is at least partly rated on the basis of range of motion, 
VA must consider the extent the Veteran may have additional 
functional impairment above and beyond the limitation of motion 
objectively shown due to the extent of his pain/painful motion, 
limited or excess movement, weakness, incoordination, and 
premature/excess fatigability, etc., particularly during times 
when his symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  If, however, 
a Veteran is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 
and 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80 
(1997).  In addition to these types of symptoms, other 
considerations include whether there is swelling, deformity or 
atrophy from disuse.  38 C.F.R. § 4.45.



Spine disabilities may be rated based on either the General 
Rating Formula for Diseases and Injuries of the Spine or on the 
basis of incapacitating episodes, whichever method results in a 
higher rating when all disabilities are combined under 38 C.F.R. 
§ 4.25.

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) 
based on Incapacitating Episodes, a 10 percent rating requires 
incapacitating episodes having a total duration of at least one 
week but less than two weeks during the past 12 months; a 20 
percent rating requires incapacitating episodes of at least two 
weeks but less than four weeks; and a 40 percent rating requires 
incapacitating episodes of at least four weeks but less than six 
weeks.  See also the Note to 38 C.F.R. § 4.71a, Diagnostic Code 
5243, indicating that an incapacitating episode is a period of 
acute signs and symptoms due to IVDS that requires bedrest and 
treatment "prescribed by a physician."

The General Rating Formula for Diseases and Injuries of the Spine 
provides a 20 percent rating where forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not greater 
than 60 degrees, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees, or where 
muscle spasm or guarding is severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A higher 40 percent 
rating is assigned for forward flexion of the thoracolumbar spine 
limited to 30 degrees or less or favorable ankylosis of the 
entire thoracolumbar spine.  An even higher 50 percent rating 
requires unfavorable ankylosis of the entire thoracolumbar spine, 
and the maximum possible 100 percent rating requires unfavorable 
ankylosis of the entire spine (that is, when considering the 
thoracic and lumbar (i.e., thoracolumbar) segment along with the 
adjacent cervical segment).  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5242.



Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  See Dinsay v. Brown, 9 
Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 
(1992) (citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)).  See also 
38 C.F.R. § 4.71a, DCs 5235-5243, Note (5) (indicating that, for 
VA compensation purposes, unfavorable ankylosis is a condition in 
which the entire cervical spine, the entire thoracolumbar spine, 
or the entire spine is fixed in flexion or extension. . . .).

In addition, any associated objective neurological abnormalities, 
including, but not limited to, bowel or bladder impairment, are 
to be evaluated separately, under an appropriate diagnostic code.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (1). 

With respect to rating any neurological manifestations, DC 8520 
pertains to paralysis of the sciatic nerve.  Under this code, 
mild incomplete paralysis warrants a 10 percent disability 
rating; moderate incomplete paralysis warrants a 20 percent 
disability rating; moderately severe incomplete paralysis 
warrants a 40 percent disability rating; and severe incomplete 
paralysis with marked muscular atrophy warrants a 60 percent 
disability rating.  An 80 percent disability rating is warranted 
for complete paralysis, where the foot dangles and drops, there 
is no active movement possible of the muscles below the knee, and 
flexion of the knee is weakened or (very rarely) lost.  See 38 
C.F.R. § 4.124a, DC 8520.

The term "incomplete paralysis" with peripheral nerve injuries 
indicates a degree of loss or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to the varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for mild, or at most, the moderate 
degree.  See Note at "Diseases of the Peripheral Nerves" in 38 
C.F.R. § 4.124(a).

Applying these criteria to the facts of this case, the Board 
finds that the Veteran's low back disability does not warrant a 
rating higher than 20 percent.  The evidence supporting this 
conclusion is the reports of his two VA examinations in June 2008 
and October 2009 and his VA outpatient treatment records.

The June 2008 VA examination found tenderness and muscle spasm in 
the thoracic sacrospinalis.  The examiner indicated the muscle 
spasm was severe enough to result in abnormal gait or spinal 
contour, although he noted no abnormal spinal contour or abnormal 
gait.  He also observed normal motor strength, reflexes, and 
sensation in the lower extremities.  Range of motion was 60 
degrees of flexion, 15 degrees of extension, 20 degrees of 
lateral flexion bilaterally (i.e., to the left and right sides), 
20 degrees of left lateral rotation and 15 degrees of right 
lateral rotation.  The examiner indicated he could not test for 
additional limitation of motion due to the Veteran's complaint of 
severe back pain.  X-rays showed no evidence of degenerative 
disease (so no degenerative joint or disc disease).  The examiner 
diagnosed moderately severe lumbar strain with very significant 
bilateral muscle spasm.  The Veteran indicated that he had worked 
in a warehouse in the past but had not worked in the last 5-10 
years because his back pain made it difficult to lift and carry 
items.  The examiner noted no incapacitating episodes.

During the October 2009 VA examination, the Veteran reported 
daily constant severe pain which is increased by prolonged 
walking/standing, lifting, twisting, and bending.  He indicated 
that he could not walk more than two blocks.  The examiner noted 
normal gait and normal posture.  The examiner noted tenderness 
and muscle spasm in the thoracic sacrospinalis but indicated this 
muscle spasm was not severe enough to alter gait or spinal 
contour.  He further observed normal motor strength and sensation 
in the lower extremities but diminished reflexes at the knee and 
ankle.  Lumbar spine range of motion was to 60 degrees of 
flexion, 10 degrees of extension, 20 degrees of lateral flexion 
bilaterally, and 20 degrees of lateral rotation bilaterally.  The 
examiner noted no additional limitation of motion on repetitive 
use.  He also noted no incapacitating episodes.  The Veteran 
again reported that he had not worked in 5-10 years due to his 
back pain.  The examiner indicated the Veteran's condition would 
limit his occupational activities by decreased mobility, problems 
with lifting and carrying, lack of stamina, weakness or fatigue, 
and pain. 



The Veteran's disability does not warrant the higher 40 percent 
rating because his flexion is not limited to 30 degrees or less.  
He has repeatedly indicated very severe pain that inhibits most 
of his daily functioning.  However, he continues to have range of 
motion in all directions, though admittedly not normal range of 
motion, so by definition he does not have ankylosis (either 
favorable or unfavorable).  He also has normal spinal curvature, 
normal gait, relatively minor pathology shown on X-rays and MRIs, 
and no objective confirmation of radiculopathy or 
sciatic neuropathy involving his lower extremities, especially 
since it has not been determined he has either degenerative disc 
or joint disease attributable to his low back strain.  His 
forward flexion is at the uppermost point of the range-of-motion 
spectrum for his current 20 percent rating, to 60 degrees; he 
also has motion in all other directions (backward extension, 
lateral flexion and rotation) with a combined range of motion 
exceeding 120 degrees; and he does not have an abnormal gait or 
abnormal spinal contour according to the VA compensation 
examiners that have specifically commented on this.  So even 
factoring in his complaints of chronic pain, this is not enough 
to establish his entitlement to a higher 40 percent rating - 
especially since the more recent October 2009 VA examiner 
clarified there was no additional limitation of motion on 
repetitive use, such as of the type contemplated by DeLuca.

The Board finds that the prior June 2008 VA examiner's 
explanation that he could not test repetitive motion due to the 
Veteran's complaint of severe back pain was equivalent to the 
Veteran having had what amounted to zero range of motion in all 
directions on this contemplated repetitive testing.  But, as 
mentioned, the VA examiner that more recently evaluated the 
Veteran in October 2009 disputed this notion that he had no range 
of motion on this repetitive testing, while at the same time 
acknowledging his complaints of chronic pain.

Additionally, there is no objective evidence of neurological 
manifestations to warrant a separate rating for the lower 
extremities.  Both examinations found no evidence of neurological 
complications of the low back disability, such as radiculopathy 
or sciatic neuropathy - also, again, keeping in mind there was 
no confirmation of underlying degenerative disc or joint disease.  
Both examinations found normal motor strength and sensation in 
the lower extremities.  The June 2008 VA examiner found normal 
reflexes in the lower extremities as well.  The October 2009 VA 
examiner found hypoactive reflexes at the knee (L3-4) and ankle 
(S1).  However, as the MRI did not find any pathology at either 
of these levels to account for neurological impairment due to the 
lumbar spine, the October 2009 VA examiner did not indicate any 
diagnoses of neurological complications of the lumbar spine 
condition involving the lower extremities.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (indicating that, when it is 
not possible to separate the effects of the service-connected 
condition from a nonservice-connected condition, 38 C.F.R. 
§§ 3.102, 4.3, requiring that reasonable doubt on any issue be 
resolved in the Veteran's favor, dictate that such signs and 
symptoms be attributed to the service-connected condition.)

Further, because there has not been any doctor-prescribed bed 
rest, the Veteran has not, by definition, experienced any 
incapacitating episodes of the type contemplated by DC 5243 - 
much less of the frequency and severity required for a higher 40 
percent rating.

Therefore, the Board finds that as the Veteran's complaints of 
pain, lumbar muscle spasm, and flexion to 60 degrees are 
consistent with his current rating and inconsistent with a rating 
at any higher level, a rating higher than 20 percent is denied.  
And as his condition, on the whole, has never been more than 20-
percent disabling since one year prior to filing his claim for an 
increased rating, there is no basis to "stage" the rating under 
Hart.

B.	Extra-schedular Consideration

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for 
Benefits or the Director of Compensation and Pension Service is 
authorized to approve an 
extra-schedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."

The question of an extra-schedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an extra-
schedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extra-schedular evaluation 
when the issue either is raised by the claimant or reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an extra-
schedular rating, the threshold factor for extra-schedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

Here, because the Board finds that the schedular rating of 20 
percent for the Veteran's low back disability contemplates the 
frequency, extent and severity of his associated symptoms, 
referral to the Under Secretary for Benefits or to the 
Director of Compensation and Pension Service for consideration of 
an 
extra-schedular evaluation is not required.  In other words, 
there is no competent and credible indication his low back 
disability has caused marked interference with his employment - 
meaning above and beyond that contemplated by his schedular 
20 percent rating, or required frequent periods of 
hospitalization so as to render impractical the application of 
the regular schedular standards.  See Thun. 

Although the Veteran has stated that he is unable to work due to 
his low back pain (and indicated during his VA compensation 
examinations that he consequently had not worked during the 
preceding 5-10 years), the record indicates he has not been 
consistently employed for even longer, during the thirty or so 
years since leaving service but has a history of polysubstance 
abuse and legal infractions.  In an August 2009 VA social work 
note, the social worker indicates the Veteran's longest position 
at the VA was from 1985 to 1986, but that he has a 26-year 
history of crack cocaine use and was incarcerated in June of that 
year for 21 days for possession of cocaine.  In January 2008, he 
also personally acknowledged that he had been in jail.  A 
September 2000 VA treatment record indicates he was even seen on 
an in-patient basis (so hospitalized) for his cocaine and alcohol 
abuse.  At that time he reported being unemployed and homeless on 
and off for years and that he had undergone at least two prior 
in-patient substance abuse treatments.  A March 2000 record 
indicates he was unable to attend his appointment because he was 
incarcerated on a grand-theft charge.  Notably, his low back 
disability at the time was only very mildly disabling (and 
accordingly rated at the most minimum noncompensable level of 0 
percent) upon his discharge from service and continued to be 
relatively mild until more recently.  So in years past there were 
other factors affecting his employability, completed unrelated to 
his low back disability.

According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  Indeed, in Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993), the Court reiterated that the 
disability rating, itself, is recognition that industrial 
capabilities are impaired.  So the Board does not have to refer 
this case for extra-schedular consideration under § 3.321(b)(1). 
 See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).



C.	Total Disability Rating based on Individual Unemployability 
(TDIU)

The Court (CAVC) has held that a request for a TDIU, whether 
expressly raised by a claimant or reasonably raised by the 
record, is an attempt to obtain an appropriate rating for 
disability or disabilities, and is part of a claim for increased 
compensation.  In Roberson v. Principi, 251 F.3d 1378, 1384 
(2001), the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit Court) held that once a claimant:  (1)submits 
evidence of a medical disability, (2) makes a claim for the 
highest possible rating, and (3) submits evidence of 
unemployability, an informal TDIU claim is raised under 38 C.F.R. 
§ 3.155(a).  But there must be cogent evidence of unemployability 
in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), 
citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  And as 
the Court explained in Rice, if the Board determines the 
derivative TDIU claim requires further development before being 
adjudicated, the appropriate disposition is to remand the TDIU 
claim.  Remands are generally via the Appeals Management Center 
(AMC), unless, as here, the Veteran is represented by a private 
attorney, in which case the remand is to the RO.  VA's Office of 
General Counsel also has indicated that remanding the derivative 
TDIU claim does not preclude the Board from going ahead and 
deciding the claim for a higher rating for the disability that 
formed the basis of the TDIU claim.  See VAOPGCPREC 6-96 (Aug. 
16, 1996) and VAOGCPREC 12-2001 (July 6, 2001)

The Board has jurisdiction to consider entitlement to a TDIU in 
an appealed claim for an increased rating when the issue is 
raised by assertion or reasonably indicated by the evidence, 
regardless of whether the RO expressly addressed the issue. 
 See VAOPGCPREC 6-96 (Aug. 16, 1996). See also Caffrey v. Brown, 
6 Vet. App. 377, 382 (1994); Fanning v. Brown, 4 Vet. App. 225, 
229 (1993).  However, the question of TDIU entitlement may be 
considered a component of an appealed increased rating claim only 
if the TDIU claim is based solely upon the disability or 
disabilities that are the subject of the increased rating claim.  
VAOPGCPREC 6-96. 



Here, the holding in Rice is distinguishable since the evidence 
of record, although clearly showing the Veteran is unemployed, 
does not also show he has been rendered unemployable by his 
service-connected low back disability.

The first thing worth noting in this regard is that the Veteran's 
low back disability is rated as 20-percent disabling, and his 
only other service-connected disability 
(tension-type headaches) is rated as 30-percent disabling.  So 
his combined rating is 40 percent.  See 38 C.F.R. § 4.25.  He 
therefore does not satisfy the threshold minimum rating 
requirements of 38 C.F.R. § 4.16(a) for consideration of a TDIU, 
in turn necessitating that he instead avail himself to the 
special provisions of § 4.16(b) that alternatively permit 
granting this benefit on an extra-schedular basis.  
But, as mentioned, the most the Board could do is refer this 
claim for this special 
extra-schedular consideration, not assign this special rating on 
its own initiative in the first instance.  See Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); and VAOPGCPREC 6-96 (August 16, 1996).

The Veteran has indicated that he was once employed stocking 
shelves and that to do that job would be very difficult with his 
current low back pain.  From the file, the position stocking 
shelves appears to have been his military occupational specialty 
(MOS) of material supply specialist while in the Army from April 
1979 to May 1982.  And he has had very little consistent 
employment in the thirty years since his discharge from service.  
A September 2009 VA treatment record indicates he had worked for 
the VA from 1985-1986, but does not specify the position or in 
what capacity.  He also reported working as a roofer for 
approximately 2 weeks in 1997.  But according to his 2000-2009 VA 
treatment records, it appears that his employment (or possible 
unemployability) was greatly hampered by his polysubstance abuse 
and recurring run ins with the law, rather than on account of his 
low back disability.

Although the June 2008 VA examiner endorsed that stocking shelves 
would be difficult-to-impossible to do now considering the extent 
of the Veteran's low back pain, this is not tantamount to 
concluding he is unable to perform any kind of substantially 
gainful employment due to his low back disability, especially if 
less physically demanding (i.e., more sedentary).  This 
examiner's statement may be more relevant to the Veteran's 
employability if he had worked in a warehouse for many years and 
then left due to his low back pain.  Here, though, he appears to 
have had a position stocking shelves in the Army thirty years ago 
with no relevant work experience since to gauge his physical 
capabilities or aptitudes.

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as 
"that which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  Also, in 
Faust v. West, 13 Vet. App. 342 (2000), the Court defined 
"substantially gainful employment" as an occupation that provides 
an annual income that exceeds the poverty threshold for one 
person, irrespective of the number of hours or days that the 
Veteran actually works and without regard to the Veteran's earned 
annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
also discussed the meaning of "substantially gainful employment," 
in the process noting the following standard announced by the 
United States Federal Court of Appeals in 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is an 
inability to engage in substantial gainful activity.  
The question must be looked at in a practical manner, 
and mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is 
realistically within the physical and mental 
capabilities of the claimant.



Marginal employment, for example, as a self-employed worker or at 
odd jobs or while employed at less than half of the usual 
remuneration, shall not be considered "substantially gainful 
employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may 
be considered as unemployable upon termination of employment that 
was provided on account of disability or in which special 
consideration or accommodation was given on account of the same.  
See 38 C.F.R. § 4.18.

And as the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 
(1994), the Board may not reject a claim for a TDIU without 
producing evidence, as distinguished from mere conjecture, 
showing the Veteran can perform work that would produce 
sufficient income to be other than marginal.  See, too, Ferraro 
v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

But that said, to receive a TDIU, the Veteran's service-connected 
disabilities, alone, must be sufficiently severe to cause 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  So above and beyond the type and level of impairment 
contemplated by the assigned schedular rating for a disability, 
the record must reflect some factor that takes a particular case 
outside the norm in order for a claim for individual 
unemployability benefits to prevail.  As the Court further 
explained in Van Hoose, the mere fact that a Veteran is 
unemployed or has difficulty obtaining employment is not enough.  
The question is whether he is capable of performing the physical 
and mental acts required by employment, not whether he can find 
employment.

Here, the VA examiner's statements are not necessarily germane to 
or determinative of the Veteran's current employability status 
because the statements only consider whether he can perform the 
duties or responsibilities of a position he held some thirty 
years ago while in service, so not equally during the many years 
since up to the present.  And though the Veteran admittedly has 
had a very sporadic work history since service, it is not shown 
that his only capacity for substantially gainful employment is 
limited to stocking shelves like he did in service, especially 
since he has had other jobs during the many years since his 
discharge from service.

Thus, there is no cogent evidence of unemployability due to his 
low back disability, and the Board resultantly is not referring 
this derivative TDIU claim for 
extra-schedular consideration under 38 C.F.R. § 4.16(b).  


ORDER

The claim for a rating higher than 20 percent for the low back 
disability is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


